06/18/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0305



                                  No. DA 19-0305

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

MICHAEL JOSEPH HOWARD,

              Defendant and Appellant.


                                        ORDER

      Upon consideration of Appellee’s motion for a 14-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 6, 2020, within which to prepare, serve, and file the State’s

response.




SR                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 18 2020